 



Exhibit 10.1

January 31, 2005

Mr. Lee E. Beckelman
12001 N. Houston Rosslyn
Houston, TX 77086

Dear Lee:

This letter summarizes Hanover Compressor Company’s offer to you to serve as the
Company’s Vice President and Chief Financial Officer (“CFO”) in Hanover’s
corporate office in Houston, Texas, effective January 26, 2005. In this role,
you will report to the President and CEO.

As a current employee, certain of the benefits offered and conditions of
employment are already familiar to you but are repeated herein for completeness
and clarity. As Hanover’s CFO, your compensation and the other terms and
conditions of employment are set by the Company’s board of directors. Initial
compensation for this position is as follows.

     
Base Salary:
  $250,000.00 annual base salary for the remainder of 2005, on a pro-rata basis
($9,615.38 per pay period for 26 pay periods per full year).
 
   
Bonus
   
Opportunity:
  0 – 50% of annual base salary to be paid annually based upon personal
performance as well as Company performance, and as determined by the Company’s
board of directors.
 
   
Stock Option
   
Program:
  Subject to Board approval in March 2005, the Company will grant to you 10,000
restricted shares of Company common stock, which will vest at the rate of 25%
per year over a four-year period and will otherwise be subject to the provisions
of the 2003 Stock Incentive Plan. In addition, provided that you remain
continually employed by the Company in a role substantially similar to that
described herein, you will be given the full opportunity to

 



--------------------------------------------------------------------------------



 



January 31, 2005
Page 2

     

  participate in the stock, incentive, retirement and other plans offered to the
most senior officers of the Company.
 
   
Severance:
  The Company will make an immediate lump sum severance payment to you equal to
one times the sum of your annual base salary and target bonus which was in
effect immediately before the “Change of Control”, if within the first twelve
months following a “Change of Control” of the Company (i) you terminate your
employment with the Company for “Good Reason” or (ii) the Company terminates
your employment without “Cause”. In such event, the Company shall also reimburse
you for your COBRA premiums, paid to continue your current health benefits, for
a period of up to eighteen months.
 
   

  Please note that this agreement will not obligate the Company to make any
severance payment to you in the event that (i) you resign or voluntarily
terminate your employment with the Company for any reason, other than “Good
Reason” within the first twelve months following a “Change of Control”,
(ii) your employment ends due to your death or inability to perform the
essential requirements of the job, with or without reasonable accommodation, due
to disability, or (iii) you are terminated for “Cause”.
 
   

  These commitments regarding your severance are contingent upon, and are in
consideration for your continued compliance with your post-termination
obligations, including the Cooperation and Confidential Information provisions,
which are addressed below.
 
   

  For purposes of this letter agreement, the terms “Change of Control” and
“Cause” will have the same definition as used in the Company’s 2003 Stock
Incentive Plan under the terms “Corporate Change” and “Cause,” respectively, and
are incorporated herein by reference. Moreover, voluntary termination of
employment for “Good Reason” shall be defined as any situation within the first
twelve months following a “Change in Control” of the Company in which your
termination of employment with the Company (i) promptly follows a material
reduction of your duties and responsibilities or a permanent change in your
duties and responsibilities which are materially inconsistent with the type of
duties and responsibilities then in effect or your title, (ii) promptly follows
a reduction in your annual base salary (without regard to bonus compensation, if
any) or a reduction in your annual bonus opportunity as set forth in this letter
(it is acknowledged that a reduction in the actual amount of your bonus from
year to year as a result of the criteria addressed above will not be considered
a

 



--------------------------------------------------------------------------------



 



January 31, 2005
Page 3

     

  reduction in bonus opportunity), (iii) promptly follows a material reduction
in your employee benefits (without regard to bonus compensation, if any) if such
reduction results in you receiving benefits which are, in the aggregate,
materially less than the benefits received by other comparable employees of the
Company generally, (iv) promptly follows a material failure by the Company to
comply with the terms of this letter or to pay any compensation when due, but
only after you provide notice to the Company of such failure and the Company has
reasonable opportunity to cure, or (v) the Board otherwise determines that a
voluntary termination by you is for “Good Reason” under the circumstances then
prevailing.
 
   
Benefits &
   
Vacation:
  As a full time employee, you are also eligible to participate in the various
benefit programs offered by the Company. You will be entitled to up to four
weeks of vacation per year.
 
   
Cooperation:
  We ask that you agree to act at all times in a manner consistent with the
interests of Hanover Compressor Company and it affiliated entities with respect
to our shareholders, customers, employees, agents, and lenders. Neither you nor
the Company will defame or disparage each other. You further agree that should
your employment end, you will provide reasonable cooperation to the Company in
response to reasonable requests made by the Company for information or
assistance, including but not limited to, participating upon reasonable notice
in conferences and meetings, providing documents or information, aiding in the
analysis of documents, or complying with any other reasonable requests by the
Company including execution of any agreements that are reasonably necessary.
 
   
Confidential
   
Information:
  During your employment you will be given access to information relating to the
business and affairs of Hanover Compressor Company and its affiliated entities,
including, without limitation, trade secrets, designs, technology, processes,
data, techniques, inventions (whether patentable or not), works of authorship,
formulas, business and development plans, customer lists, software programs and
subroutines, source and object code, algorithms, terms of compensation and
personnel assessments of employees, information regarding the Company’s
facilities, processes, operating procedures, financial data, purchasing
practices, marketing, management procedures, books and records, employee or
personnel data, contractual arrangements or proposals, properties and business
affairs of the Hanover entities, as well as

 



--------------------------------------------------------------------------------



 



January 31, 2005
Page 4

     

  the Company’s business plans and budgets, information concerning the Company’s
actual or anticipated business, research or development, and may receive
information in confidence by or for any of the Hanover entities from any other
person (collectively “Confidential Information”). We ask that you agree that you
will not, at any time, directly or indirectly, for any reason whatsoever, with
or without cause, except in the appropriate course of Company business or unless
pursuant to a lawful subpoena, disclose or disseminate any Confidential
Information to any person or entity, nor will you use any Confidential
Information in competing with Hanover Compressor Company or its affiliated
entities in any manner. It is expressly understood that the Confidential
Information covered by this paragraph includes only information that is
confidential or proprietary information of one or more of the Hanover entities
and therefore does not include information which is generally available to the
public.
 
   
Injunctive Relief:
  Please also agree that the covenants set forth herein pertaining to
Cooperation and Confidential Information impose a reasonable restraint in light
of the activities and business of the Company. Because of the difficulty of
measuring economic loss to the Company as a result of the breach of any of these
covenants and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy, in the
event of an alleged breach any of these covenants, the covenants may be enforced
by the Company by injunctions, restraining orders, and other equitable actions.
 
   
Start Date:
  Your new position with the Company will become effective on January 26, 2005.
 
   
Dispute
   
Resolution:
  Any controversy or claim arising out of or relating to your employment,
separation from, and/or affiliation with the Company, except for those
pertaining to the Cooperation and Confidential Information provisions above,
shall be resolved by arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator may be entered in any court having
jurisdiction. In reaching his or her decision, the arbitrator shall have no
authority to change or modify any provision of this Agreement.
 
   
Choice of Law:
  This Agreement is made and shall be enforced pursuant to the laws of the State
of Texas in Houston.

 



--------------------------------------------------------------------------------



 



January 31, 2005
Page 5

     
Entire Agreement:
  This letter contains the entire agreement between you and the Company
concerning the subject matter hereof and supersedes any prior or contemporaneous
agreements between you and the Company, and cannot be changed, modified, or
amended without a written agreement signed by the Company and you.
 
   
Successors and
   
Assigns:
  This agreement shall be binding upon you, your heirs, successors, and assigns
and the Company and its successors and assigns. The Company may assign its
rights, duties and obligations under this agreement. However, your rights,
duties and obligations are personal and therefore shall not be transferred or
assigned by you to another.

Your acceptance of this offer can be confirmed by signing the acceptance below
and returning a copy to my attention.

We are very pleased to extend this offer to you.

Sincerely,

Hanover Compressor Company

         
By:
  /s/ John E. Jackson    

       

  Name: John E. Jackson    

  Title: President and CEO    

             
Accepted:
  /s/ Lee E. Beckelman       Date: January 31, 2005

           

  Lee E. Beckelman        

  Title: Vice President and CFO        

 